
	

114 HR 2609 IH: Right-of-Way for American Drivers Act of 2015
U.S. House of Representatives
2015-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2609
		IN THE HOUSE OF REPRESENTATIVES
		
			June 2, 2015
			Mr. Sam Johnson of Texas (for himself and Mrs. Hartzler) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend title 23, United States Code, to repeal the transportation alternatives program, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Right-of-Way for American Drivers Act of 2015. 2.Repeal of transportation alternatives program (a)In generalThe following provisions of title 23, United States Code, are repealed:
 (1)Section 101(a)(29). (2)Section 133(b)(11).
 (3)Section 213 (and the item relating to that section in the analysis for chapter 1). (b)ApplicabilityThe repeals made by subsection (a) shall apply to fiscal years beginning after the date of enactment of this Act.
			
